Title: To George Washington from Bartholomew Dandridge, 22 February 1782
From: Dandridge, Bartholomew
To: Washington, George


                  
                     Dear Sir
                     Mount Vernon Feby 22d 1782
                  
                  I came up here last Week, & last Munday took the Administration of Mr Custis’s Estate alone, since which I have taken an Inventory of the Estate in this County and had it appraised.  I have endeavored also to inform myself of the State of his Affairs, but as he kept no regular account, or hardly any account, of his transactions, I imagine many Things may appear hereafter that I am not at present informed of.  I will get the whole Estate appraised as soon as I can, and still continue my enquiries into his Affairs—As there are several Debts due from the Estate I shall endeavor to sell such of the Houses as can be spared and some other Articles to pay them.  There appears to be a large sum of Money due to the Estate on Bonds, as well as on loan Office Certificates, but in the present situation of the Country I have little hopes of geting it in time for satisfie the Creditors, Since I have been up I have seen Mr Robert Alexander and desired him to consider of some means of settleing the Matter between him & Mr Custis, which he seems much averse to, but did at last Promise me that if after consulting his Friends & taking proper advice he should think it proper to make me any Proposals on the Subject I should hear from him.  In the meantime I repeated the Tender made by Mr Custis, and shall loose no time in taking such Steps as I shall find necessary for bringing the Affair to the most just & speedy Conclusion.
                  I have the pleasure to acquaint you that I left all my Family well when I came from home, and am very glad to hear by Mrs Custis that you and my Sister are so, I am also pleased to think you have had more agreable Quarters this Winter than you have had for some Years, I hope too this is a proof of our Publick Affairs being in an agreable situation, Be pleased to give my Love to my Sister & tell her I should be glad of a Line from her, which I have not had since she left us.  I am, with the utmost Esteem & Respect Dear Sir Your affectionate & obedt Servt 
                  
                     B. Dandridge
                  
               